Citation Nr: 1549958	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for depressive disorder, claimed as secondary to service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Lawrence Scott Kibler, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


FINDING OF FACT

Resolving all doubt in the Veteran's favor, her depressive disorder is caused by her service-connected migraine headaches.


CONCLUSION OF LAW

A depressive disorder is proximately due to service-connected migraine headaches.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

As will be explained below, the Board finds that the evidence supports a finding that the Veteran is entitled to service connection for depressive disorder as secondary to her service-connected migraine headaches.

It is undisputed that the medical evidence of record documents a continuing diagnosis of depressive disorder.  See, e.g., the VA treatment records dated September 2000 and the VA examination report dated December 2011.

The Veteran was afforded a VA examination in December 2011, at which time the examiner determined that the Veteran's depressive disorder, not otherwise specified (NOS), "is less likely as not proximately due to or the result of migraines."  The examiner explained, "[a]lthough the medical literature suggests a high rate of depression in people who experience migraines, it also suggests that people with depression are more likely to experience migraines."  The examiner continued, "[a]lso, a psychiatry progress note dated November 19, 2010 . . . indicated that 'her depression worsened in May of this year when she discovered her husband . . . [was] living with another woman.'"  The examiner further stated, "[a]lso, the fact that her daughter committed suicide suggests that Veteran may be genetically predisposed to depression."  The examiner additionally noted a January 2000 biopsychosocial assessment, which indicated that the Veteran demonstrated 'signs and symptoms of PTSD' in the context of on-going family conflict.

Critically, the December 2011 VA examiner's opinion is somewhat contradictory in its initial finding that migraines can be both the cause and effect of depression.  The examiner then offered speculative explanations for the etiology of the Veteran's depression, while failing to rule-out her debilitating migraines as a cause or aggravating factor of her depressive disorder.  [The Board also notes that VA treatment records repeatedly indicate that the Veteran's son committed suicide, not her daughter.  See, e.g., the VA treatment records dated June 2000.]  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The Veteran submitted two positive nexus statements from her acupuncturists in support of her claim.  See the letters dated May 2012 and December 2013.  To this end, the Board notes that there is no evidence to suggest that the Veteran's acupuncturists have any expertise in psychology; as such, these treatment providers are not competent to render medical opinions concerning the etiology of the diagnosed depressive disorder.

In contrast, the record also contains two probative positive nexus opinions in support of the Veteran's claim.  Specifically, a VA psychiatric treatment record dated in March 2011 documented a diagnosis of "major depression, intensified by complex migraine syndrome."  The Veteran's treating psychiatrist, Dr. R.R., explained, "[n]ot only is [the Veteran's] behavior bizarre, nonproductive and potentially dangerous during the migraines, the memory lapses which can be from hours to days have significantly impaired her self-esteem and her confidence in herself and have resulted in intensification of her depression symptoms and anxiety."  See the VA treatment record dated March 2011.  Also of record, is a positive nexus statement from another of the Veteran's VA treating psychiatrists, Dr. B.K.  Notably, in a March 2014 VA treatment record, Dr. B.K. stated that the Veteran's depression "is clearly related to migraine headaches, which are persistent and unrelenting."

Crucially, these findings demonstrate a connection between the Veteran's migraine headaches and the currently diagnosed depressive disorder.  See 38 C.F.R. § 3.310 (2015); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Accordingly, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed depressive disorder was aggravated by her migraine headaches.  Thus, the benefit-of-the-doubt rule is for application as to this claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Consequently, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for depressive disorder.  38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for depressive disorder is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


